Citation Nr: 1033505	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  10-10 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a rib disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from December 1942 to January 
1947.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.
 
In his March 2010 substantive appeal, the appellant elected to 
have a Videoconference Board hearing.  However, in a May 2010 
letter, the appellant's representative stated that the appellant 
wished to withdraw his hearing request.  Accordingly, the Board 
may proceed to adjudicate the appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that he has a rib disability as a result 
of an in-service injury.  In his October 2006 claim, the 
appellant stated that while riding as a co-pilot in service, a 
tire blew out during takeoff and the wheel stick hit him in the 
chest.  He indicated that he reported the injury, but he did not 
receive x-rays and nothing was determined to be wrong.  He states 
that in the 1940s, a doctor in Santa Monica, California, told him 
that a rib on his left side had slipped.  The doctor corrected 
the condition, and told him that the rib would move again.  He 
reported that the rib has moved many times and that he still gets 
sore in the vicinity from time to time.  In a September 2007 
notice of disagreement, the appellant reported that his most 
recent attack had occurred July 8, 2007.  

In an October 2009 statement, the appellant's wife stated that 
her husband's rib often comes off his spine and he has trouble 
catching his breath.  She reported that she holds him in an 
upright position and after the rib is back in place he can catch 
his breath again.  She stated that after the rib is back in 
place, the appellant becomes very weak, which is usually followed 
by a migraine headache and being sick to his stomach.  She 
reported that this most recently happened on February 14, 2009, 
when she rushed him to the Louisville, Kentucky, VA Medical 
Center (VAMC) because he could not walk from the pain he was 
having.  She reported that the appellant was seen at the 
Louisville VAMC emergency room and treated.  

The most recent VA treatment records in the claims folder date to 
April 2007.  There is no evidence of record that the appellant 
has a rib disability.  However, the appellant's wife stated that 
he was treated at the VAMC in Louisville, Kentucky, for the 
condition on February 14, 2009.  The appellant also asserted that 
his rib moved in July 2007, after the date of the most recent VA 
treatment records in the claims folder.  Records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an effort should be made to obtain VA 
treatment records from April 2007 to present, including records 
of the appellant's treatment at the Louisville VAMC on February 
14, 2009.  See 38 C.F.R. § 3.159(c)(2).  The VA treatment records 
may be material to the appellant's claim since they may indicate 
whether he has a rib disability.  Thus, these VA treatment 
records should be secured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Obtain all of the appellant's VA treatment 
records from April 2007 to present, including 
records from the VA Medical Center in 
Louisville, Kentucky, from February 14, 2009.  
If no such records are available, the claims 
folder must indicate this fact.

2.  Thereafter, after completing any 
additional development deemed indicated, 
readjudicate the issue on appeal of 
entitlement to service connection for a rib 
disability, considering all evidence of 
record.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity to 
respond.  The case should be returned to the 
Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



